PER CURIAM:
Samuel Shipkovitz appeals a district court order granting an Appellee’s motion to dismiss and a district court order granting summary judgment to the remaining Appellees and closing the case. We have reviewed the record and the district court’s orders and affirm for the reasons cited by the district court. See Shipkovitz v. Arlington County, No. l:05-cv-01219-CMH (E.D. Va. filed May 12, 2006, entered May 17, 2006; filed June 22, 2006, entered June 26, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.